
	
		III
		112th CONGRESS
		1st Session
		S. RES. 341
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Merkley (for
			 himself, Mr. Burr,
			 Ms. Snowe, Mr.
			 Wyden, Mrs. Murray,
			 Mrs. Feinstein, Mr. Casey, Ms.
			 Cantwell, and Ms. Collins)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the first full week of December
		  in 2011 as “National Christmas Tree Week”.
	
	
		Whereas Christmas trees are grown in all 50 States;
		Whereas Christmas trees have been sold commercially in the
			 United States since about 1850;
		Whereas Edward Johnson, assistant to Thomas Edison, came
			 up with the idea of electric lights for Christmas trees in 1882;
		Whereas President Calvin Coolidge started the National
			 Christmas Tree Lighting ceremony on the White House lawn in 1923;
		Whereas there are close to 15,000 farms growing Christmas
			 trees in the United States;
		Whereas there are approximately 100,000 people employed
			 full or part-time in the Christmas tree industry;
		Whereas Christmas tree farms in the United States planted
			 approximately 35,000,000 Christmas trees in 2011 to replace those harvested in
			 2010; and
		Whereas growing Christmas trees preserves green space and
			 small family-owned farms, provides habitats for wildlife, and sequesters carbon
			 dioxide: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 first full week of December in 2011 as National Christmas Tree
			 Week;
			(2)encourages the
			 celebration of Christmas trees during that week;
			(3)recognizes the
			 role Christmas trees have played in the history of the United States;
			(4)reaffirms the
			 environmental benefits of Christmas tree farms and recycled Christmas
			 trees;
			(5)encourages the
			 recycling of Christmas trees after the holiday season; and
			(6)celebrates the
			 joy Christmas trees bring to families across the United States.
			
